DETAILED ACTION
This action is in reply to Applicant’s Reply submitted 2 June 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s argument, see pages 5-7, filed 2 June 2021, with respect to Claims 1 and 3-9 has been fully considered but they are not persuasive.  Applicant stated that Harada US 2012/0044640 did not teach all of the limitations of Claim 1, and in particular fixing the smoothing capacitor by fixing bolts to the case.  Examiner respectfully disagrees with Applicant’s statement.  Claim 1 recites a smoothing capacitor that is fixed to the case by fixing bolts, however it does not say how it is fixed to the case, or that it is directly fixed to the case.  Examiner interprets the smoothing capacitor (6, figs. 1 and 2) fixed to the case (20, figs. 1 and 2) by fixing bolts (9a, 9b, 9c, figs. 1 and 2) via bus bar (8, figs. 1 and), semiconductor module 5, figs. 1 and 2) and cooler (4, figs. 1 and 2), since these elements are within case and attached.
Additionally, Yokoyama et al. US 2016/0294301 teaches a smoothing capacitor that is fixed to the case by fixing bolts (refer to fig. 4 and [0029]).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harada et al. US 2012/0044640.
Regarding Claim 1, Harada teaches a power conversion device (refer to [0001]) comprising: 
a case (20, figs. 1 and 2); 
a semiconductor module (5, figs. 1 and 2) that is housed in the case; 
a smoothing capacitor (6, figs. 1 and 2) that is disposed in parallel with the semiconductor module, that is fixed to the case by fixing bolts (9a, 9b, and 9c, figs. 1 and 2) and that suppresses voltage fluctuations; and 
a high-voltage connection portion (bus bar 8, figs. 1 and 2) to which the semiconductor module and the smoothing capacitor are electrically connected, locations at which the smoothing capacitor is fixed to the case by the fixing bolts correspond to 
Regarding Claim 3, Yokoyama teaches all of the limitations of Claim 1 above and further teaches wherein the smoothing capacitor is square in shape (6, figs. 1 and 2), one of the capacitor fixing points is provided at an outer peripheral position at each side of the smoothing capacitor, and among the capacitor fixing points one or both of two of the capacitor fixing points arranged in opposing positions are set as the bus bar fastening points 3, figs 3 and 4).
Regarding Claims 4 and 6, Yokoyama teaches all of the limitations of Claim 1 above and further teaches wherein the semiconductor module has a terminal that is fastened to the bus bar, and a surface on which the terminal and the bus bar are fastened corresponds to a bus bar fastening surface and another surface on which the bus bar extends out from the smoothing capacitor corresponds to an extension surface, a height position of the bus bar fastening surface is a same position or an adjacent position of a height position of the extension surface (5 is attached to 3 via 8, figs. 1-8).
Regarding Claim 9, Yokoyama teaches all of the limitations of Claim 1 above and further teaches wherein the fixing bolts are disposed outside the high-voltage connection portion (9a, 9b, 9c and 8, figs. 1 and 2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. US 2012/0044640, in view of Liang et al. US 2018/0048127.
Regarding Claims 5, 7, and 8, Harada teaches all of the limitations of Claims 1, 3, and 4 including a busbar extension surface of the smoothing capacitor, however is silent wherein the bus bar has a first bent portion that extends upward from the extension surface in a vertical direction and that is bent in a middle in a horizontal direction, a second bent portion that extends from the first bent portion in the horizontal direction and that is bent downward in a middle in the vertical direction, and a third bent portion that extends from the second bent portion in the vertical direction and that is bent in a middle in the horizontal direction on an opposite side of the first bent portion, and the third bent portion extends in the horizontal direction to a terminal of the semiconductor module.
Liang teaches wherein the bus bar has a first bent portion that extends upward from the extension surface in a vertical direction and that is bent in a middle in a horizontal direction (116, fig. 3), a second bent portion that extends from the first bent portion in the horizontal direction and that is bent downward in a middle in the vertical direction (portion connecting 116 and 115, fig. 3), and a third bent portion that extends 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the bus bar as taught by Liang with the power conversion device of Harada in order to provide an alternative circuit arrangement. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
22 July 2021

/DANIEL KESSIE/Primary Examiner, Art Unit 2836